             Case 16-10527-MFW                Doc 4515        Filed 06/14/19         Page 1 of 12




                             IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF DELAWARE

In re:                                                               Chapter 11
                                                                     Case No: 16-10527(MFW)
TSAWD HOLDINGS,INC., et a1.,1                                        (Jointly Administered)
                                   Debtors.                          Objection Deadline: July 1, 2019 at 4:00 p.m.
                                                                     Hearing Date: Only if necessary


         T1~'VENTY-NINTH MONTHLY APPLICATION OF BDO CONSULTING
    A DIVISION OF ~~~ tTSA~ L.L~~ AS FIIVAI~ICIAI.ADVISOR FOR 3'gIE ~FF~iCIAL
   COMMITTEE OF UNSECURED CREDITORS ~'OR IN~~RIiYi COMPENSATION FOl2
         SERVICES RENDERED AND REIMBURSEMENT OF EXPENSES
                FOR THE PERIOD APRIL 1,2019 Tl~~ouGx APx~L 30,2019

                                                                 BDO Consulting, a Division of BDO
Name of Applicant:                                               USA,LLP

Authorized To Provide                                            Official Committee of Unsecured
Professional Services to:                                        Creditors


                                                                 Order Entered May 23, 2016,
Date of Retention:                                               Effective as of March 13, 2016

Period for which Compensation
and Reimbursement is Sought:                                     April 1, 2019 —April 30, 2019

 Amount of Compensation Sought
 as actual, reasonable and necessary:                                        $1,881.50

 Amount of Expense Reimbursement sought as
 actual, reasonable and necessary:                                                $0.00

This is a: X       monthly          interim        final application




  The Debtors and the last four• digits of their• respective taxpayer identification numbers are as follows: TSAWD
Holdings, Inc. f/lda Sporrts Authority Holdings, Inc.(9008); Slap Shot Holdings, Corp.(8209); The Sports
Authority, Inc.(2802); TSA Stores, Inc.(1120); TSA Gift Card, Inc.(1918); TSA Ponce, Inc.(4817); and TSA
Caribe, Inc.(5664). The headquarters for the above-captioned Debtors is located at 1050 West Hampden Avenue,
Englewood, Colorado 80110.
                 Case 16-10527-MFW               Doc 4515         Filed 06/14/19        Page 2 of 12




    If this is not the first ~pplic~tion fil~d~ disclose the following for each prior application:

                                                           Requested                          Paid
#     Date Filed      Period Covered             Fees              Ex enses      Fees              Ex ense
1     06/02/16        03/13/16-03/31/16             $172,956.00          $0.00       $172,956.0 0        $0.00
2     06/16/16        04/01/16 - 04/30/16            232,462.25        675.85         232,462.25        675.85
3     07/13/16        05/01/16- 05/31/16              307,991.25      1,606.10        303,355.25      1,606.10
4     08/25/16        06/01/16 -06/30/16              175,761.50        737.07        174,227.00        737.07
5     09/30/16        07/01/16-07/31/16               199,995.25      1,119.47        199,106.69      1,119.47
6     10/24/16        08/01/16 - 08/31/16              27,040.75      1,487.62         27,040.75      1,487.62
                      03/13/16 - 07/31 /16                                         (136,245.68)2
7     12/12/16        09/01/16 - 09/30/16                8,143.00        38.40           8,143.00        38.40
8     12/13/16        10/01/16 - 10/31/16                9,133.00          0.00          9,133.00          0.00
9     01/12/17        11/01/16 - 1 1/30/16             11,168.00           0.00         11,168.00          0.00
10    02/27/17        12/01/16 - 12/31/16              16,112.50         25.90          16,112.50        25.90
11    03/15/17        01/01/17 - 01/31/17              16,492.50           0.00         16,492.50          0.00
12    04/04/17        02/01/17 - 02/28/17              16,752.50         10.80          16,752.50        10.80
13    05/10/17        03/01/17-03/31/17                16,231.50           0.00         16,231.50          0.00
14    06/16/17        04/01/17 -04/30/17                 3,733.50          0.00          3,733.50          0.00
15    06/28/17        05/01/17 - 05/31/17                4,340.00          0.00          4,340.00          0.00
l6    08/14/1.7       06/01/17 - 06/30/17                2,239.50          0.00          2,239.50          0.00
17    10/02/17        07/01/17 - 08/31/17                5,037.00         13.50          5,037.20         13.50
18    11/15/17        09/OU17 - 10/31/17                10,610.00          0.00         10,610.00          0.00
19    01/16/18         11/01/17 - 12/31/17               5,970.00          0.00          5,970.00          0.00
20    02/08/18         01/01/18 - O1/31/l 8              2,943.50          0.00          2,943.50          0.00
21    04/24/18         02/01/18 - 03/31/18               3,537.50          0.00          3,537.50          0.00
22    05/25/18         04/01/18 -04/30/18                2,673.50          0.00          2,673.50          0.00
23    08/02/18         05/01/18 - 06/30/18               3,513.50          0.00          3,513.50          0.00
24    08/24/18         07/O1/l 8- 07/31/18                1,727.00         0.00           1,727.00         0.00
25     10/17/18        08/01/18 - 09/30/18                3,096.50         0.00          2,477.20          0.00
26     11/27/18        10/01/18 -10/31/18                 1,762.50         0.00           1,410.00         0.00
27    02/12/19         11/01/18 - 01/31/19               4,787.50            0.0          3,830.00         0.00
28    04/24/19         02/01/19 - 03/31/19                2,727.50         0.00          2,182.00          0.00
                             ~'OTAZ,               ~1,25~,939.00 $5,71      .71    $x,124,131  .46   $5,71  .71




                                                                                                       to be reduced by
     z Pursuant to Stipulation Order between Term Loan Agent and BDO Consulting total fees incurred
                        $7,059.06  reductions per Fee Examiner, in accordance with provisions of Interim Compensation
     $143,304.74, less
     Order for total fees of $950,000 per Budget Cap.


                                                            -2-
               Case 16-10527-MFW                 Doc 4515         Filed 06/14/19          Page 3 of 12




                   ~OR'~PEl\TS~T~f~'N BI' p~:~FLS~I~DllTAI.V6'?'~'~ $I.:~L+ 1lT~~?~ I~'T~

                                                                                              Hourly
                                                                                              billing
                                                                                               rate
      Professional                          Position                             Hours       averse 3        Amount
D.B. DAVID BERLINER                         PARTNER                                 1.3            715          929.50
M.M. MICHAELE MICHAELIS                     MANAGING DIRECTOR                       L6             595          952.00
      TOTAL:                                                                        2.9                      $1,881.50
  Blended Rate: $648.79

                               COMPENSATION BY PROJECT CATEGORY


  CODE PROJECT CATEGORY                                                                    Ho~irs        Amount
    1  General (Case Administration); include non-specific                                       -                   -
       internal meetings
    2  Communications with Creditors Committee or Individual                                       -                 -
       creditors
    3  Communications with Creditors Committee Counsel                                             -
    4  Retention /Fee Applications                                                               0.3          214.50
    5  Executory Contracts/Leases                                                                  -
    6  Financings and Cash Collateral                                                            0.3          190.50
    7  Communication with Debtors or Debtors Professionals                                         -               -
    8  Store Closing /GOB Sales                                                                    -
    9  Asset Sale and Related                                                                      -
   10  Business Analysis: Historic and Current                                                     -
    11 Motions and Objections                                                                    0.5          333.50
    12 Avoidance Actions Analysis                                                                  -
    13 Litigation (Other)
    14 Plan &Disclosure Statement                                                                   -
    15 Employee Related Issues
    16 Claims Administration and Objections                                                      1.8        1,143.00
    17 Investigation of Company (Asset Analysis and Recovery)                                      -               -
    18 Tax Matters
    19 Preparation of Reports to Creditors Committee                                                -                 -
    20 Non-Working Travel
       TOTAL:                                                                                    2.9       X1,881.50




  3 These rates are BDO's standard hourly rates for accounting and consulting services. All hourly rates are adjusted
  by BDO on a periodic basis. Non-working travel time is billed at'/Z ofthe standard hourly billing rate and is reflected
  in the total fees billed.


                                                           -3-
  Case 16-10527-MFW        Doc 4515     Filed 06/14/19   Page 4 of 12




                        ~x~L~r~~ Su~~~~av

~x ense Cate or                                    Total Ex enses
Computer Assisted Legal Research
Long Distance Telephone —Internet Connection
Technolog Services —Data
Local Meals
Local Travel
Out-of-Town Travel
Lodging
Travel Meals
Outside Services —Pacer Service Center
Miscellaneous —Publications/Subscri tions
TOTAL                                                            $0.00
               Case 16-10527-MFW             Doc 4515         Filed 06/14/19         Page 5 of 12




                           IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAV'VARE

    In re: ~                                                      Chapter 11

    TSAWD HOLDINGS,INC., et al.,'                                Case No: 16-10527(MFW)
                                                                 (Jointly Administered)
                                       Debtot'S.                  Objection Deadline: July 1, 2019 at 4:00 p.m.
                                                                  Hearing Date: Only if necessary


         TWENTY-NINTH MOiVTHLY APPLICATION OF BDO CONSULTING,
    A DIVISION OF BDO USA,LLP AS FINANCIAL ADVISOR FOR THE OFFICIAL
   COMMITTEE OF UNSECURED CREDITORS FOR INTERIM COMPENSATION FOR
         SERVICES RENDERED AND REIMBURSEMENT OF EXPENSES
         FOR THE PERIOD APRIL 1,201 THROUGH APRIL 3~,2019

TO THE HONORABLE MARY F. WALRATH,
UNITED STATES BANKRUPTCY JUDGE:

        BDO Consulting, a Division of BDO USA, LLP (together with its wholly owned

subsidiaries, agents, independent contractors and employees,"BDO")hereby submits its Twenty-

Ninth Monthly        Application for Approval of Interim Compensation and Reimbursement of

Expenses as Financial Advisor for the Official Committee of Unsecured Creditors (the

"Committee") for the period April 1, 2019 through April 30, 2019 (the "Application"). BDO

respectfully represents:


                                L        INTRODUCTORY STATEMENT

         1.      BDO's Business Restructuring Services practice ("BRS") is a national team of

responsive professionals, experienced in all aspects of loan workouts, restructuring and



1 The Debtors and the last four• digits of their respective taxpayer identification numbers are as follows: TSAWD
Holdings, Inc. f/k/a Sports Authority Holdings, Inc.(9008); Slap Shot Holdings, Corp.(8209); The Sports
Authority, Inc.(2802); TSA Stores, Inc.(1120); TSA Gift Card, Inc.(1918); TSA Ponce,Inc.(4817); and TSA
Caribe, Inc.(5664). The headquarters for the above-captioned Debtors is located at 1050 West Hampden Avenue,
Englewood, Colorado 80110.
              Case 16-10527-MFW              Doc 4515        Filed 06/14/19        Page 6 of 12




bar~kr~!ptc;. BRS h~,s extensive e~p~rience representing trustees, debtors and virtually all classes

of creditors and equity holders in both out-of-court and. in-court workouts and restructuring. BRS

has developed the methodologies, resources and expertise required for operational and financial

restructuring, due diligence and financial analysis, pre-and post-bankruptcy planning and case

administration, settlement and portfolio valuations, and investigative accounting.

        2.       On March 2, 2016,(the "Petition Date"), the Debtors ~led voluntary petitions with

the Court under chapter 11 of the Bankruptcy Code. The Debtors are operating their business and

managing their properties as debtors in possession pursuant to sections 1107(a) and 1108 of the

Bankruptcy Code. No trustee or examiner has been appointed in these Cases.

        3.       On March 10, 2016, the United States Trustee for Region 3 (the "U.S. Trustee")

appointed the Committee to represent the interests of all unsecured creditors in these Cases

pursuant to Section 1102 of the Bankruptcy Code. The members appointed to the Committee are:

(i) TCW/Crescent Mezzanine Partners, (ii) New York Life Investment Management Mezzanine

Partners, LP, (iii) Nilce, Inc., (iv) Asics America Corp., (v) GGP limited Partnership, and (vi)

Realty Income Corporation2. The Notice of Appointment of Committee of Unsecured Creditors

[Docket No. 262] was filed on March 10, 2016.

         4.      On March 13, 2016, the Committee held a meeting and, among other things, voted

to retain BDO as its financial advisor, subject to Court approval. The Committee also retained

Houlihan Lokey Capital, Inc.("Houlihan Lokev") as its Investment Banker. BDO and Houlihan

Lokey met with members of the Committee and its advisors and counsel, to discuss the different

 roles of each advisor and how best to ensure synergies, sharing of information and absence of

 duplication. For the entire period, BDO and Houlihan Lokey adhered to this division of services,


                                                                                                     shortly after
 ~ A seventh member, Stitching Pensioenfonds ABP, was originally named to the Committee but resigned
 the Committee was appointed.


                                                       -2-
              Case 16-10527-MFW        Doc 4515       Filed 06/14/19     Page 7 of 12




as a result of which there his been tattle, if any duplication in the services provided by BDO and

Houlihan Lokey.

         5.    On Apri120,2016,the Application for and Order Authorizing the Retention ofBDO

Consulting as Financial Advisor for the Official Committee of Unsecured Creditors Effective as

of March 13,2016 was filed (the "Retention Application")[Docket No. 1260]. On May 23,2016,

an order, effective as of March 13, 2016, was duly signed and subsequently entered by this Court

authorizing the retention of BDO (the "Retention Order")[Docket No. 2044].

         6.     This is BDO's Twenty-Ninth Monthly Application for Compensation for

professional services rendered and for reimbursement of actual and necessary costs and expenses

incurred on behalf of the Committee. BDO makes this Application pursuant to sections 328(a),

330 and 1103(a) of title ll of the United States Code, 11 U.S.C. §§ 101-1532 (the `BankruptcX

Code"), Rules 2014(a) and 2016 (b) of the Federal Rules of Bankruptcy Procedure (the

"Bankruptcy Rules"), and Rule 2014-1 of the Local Rules of the United States Bankruptcy Court

for the District of Delaware (the "Local Rules") and the Order Establishing Procedures for Interim

Compensation and Reimbursement of Expenses for Professionals entered March 24, 2016 (the

"Interim Compensation Procedures")[Docket No. 806], and any additional orders entered by the

Court.

         7.     Detailed statements itemizing services rendered and expenses incurred by BDO are

annexed hereto as Exhibits "A" through "C" and incorporated herein by reference.


                            IL SUMMARY OF SERVICES RENDERED

         8.     By this Application, BDO seeks interim allowance for (a) compensation for

 services rendered from April 1, 2019 through Apri130,2019(the "Application Period")in the total

 amount of $1,881.50 and (b)reimbursement for certain expenses incurred during the same period



                                                -3-
               Case 16-10527-MFW          Doc 4515      Filed 06/14/19    Page 8 of 12




in the arr~o~nt of $Q.00, all as more fu11_y set forth ip the Application. Pursuant to the Interim

Compensation Procedures, if no objections are filed to this Application within the period required,

the Debtors are authorized to pay BDO 80% of requested fees and 100% of requested expenses

after a Certificate of No Objection is filed with the Court. This Application complies with the

Bankruptcy Code, the Bankruptcy Rules, the Local Rules and the Interim Compensation

Procedures.

         9.       BDO customarily bills their professionals at standard hourly rates commensurate

with the experience of the person performing such services.

         10.      During the period from April 1, 2019 through April 30, 2019, BDO provided

services of a general nature to the Committee, as set forth below:

 CODE PROJECT CATEGORY                                                    HOURS          AMOUNT
   4  RETENTION /FEE APPLICATIONS                                            0.3           214.50
      Prepared BDO monthly fee application for Feb. and Mar.
      2019.

    6         FINANCINGS AND CASH COLLATERL                                     0.3          190,50
              Reviewed actual versus budget updates.

    11         MOTIONS AND OBJECTIONS                                           0.5          333.50
               Reviewed relevant case filings related to administrative
               claims and miscellaneous other motions filed by Debtors
               or the Term Loan Agent, including Monthly Operating
               Reports.

    16         CLAIMS ADMINISTRATION AND OBJECTIONS                             1.8        1,143.00
               Reviewed updated claims register.

               TOTAL:                                                           2.9       $i,88i.50

                                III.   COMPENSATION STANDARDS

         11.       Section 330(x)(3) of the Bankruptcy Code identifies factors that should be

 considered when determining the amount of reasonable compensation. These factors are:
             Case 16-10527-MFW         Doc 4515       Filed 06/14/19    Page 9 of 12




               A.    the time spent on such services5
               B.    the rates charged for such services;
               C.    whether the services were necessary to the administration of, or
                     beneficial at the dine at which the service was rendered toward the
                     completion of, a ease under this title;
               D.    whether the services were performed within a reasonable amount of
                     time commensurate with the complexity, importance, and nature of
                     the problem, issue, or task addressed;
               E.    with respect to a professional person, whether the person is board
                     certified or otherwise has demonstrated skill and experience in the
                     bankruptcy field; and
               F.    whether the compensation is reasonable based on customary
                     compensation charged by comparably skilled practitioner in cases
                     other than cases under this title.


A.     Time Spent

       12.     The size and. complexity of the Debtors' cases as well as the numerous and complex

issues required substantial broad-based accounting and financial advisory expertise to resolve the

issues. As a consequence; the demands of this case have been such that BDO's highly skilled

insolvency professionals have devoted substantial time and effort to perform properly and

expeditiously the required accounting and advisory work.

       13.     In the period covered by the Application, BDO professionals spent 2.9 hours

performing services for the Committee or for the benefit ofthe Debtors and their estates.

       14.     BDO's time records are recorded contemporaneously with the rendition of

professional services. Exhibit"B" attached hereto contains a full. and complete description ofthe

services rendered by each partner, managing director, director, senior manager, manager, senior,

and staff on a daily basis for the Application Period. BDO's time records are maintained in one-

tenth of an hour (0.1.0) increments.




                                                -5-
              Case 16-10527-MFW              Doc 4515         Filed 06/14/19         Page 10 of 12




B.     ~t~t~~ +Ch~r~ed

        15.     BDO customarily bills their professionals at rates commensurate with the

experience of the person performing such services. The billing rates are the same for bankruptcy

engagements as well as all other accounting and advisory work performed by BDO. A chart listing

each professional's rate and title among other items is included in Exhibit"A" attached hereto and

incorporated herein by reference. The normal hourly rates3 as of the date of BDO's Retention

Application was filed are as follows, but subject to change in the ordinary course of BDO's

business:

                          Partners/Managing Directors                  $475-$795 per hour

                          Directors/Sr. Managers                       $375-$525 per hour

                          Managers/Vice Presidents                     $325-$425 per hour

                          Seniors/Analysts                             $200-$350 per hour

                          Staff                                        $150-$225 per hour

        16.      Each duty and task performed by BDO has been performed by the professional most

c~uali~ed to render such services at his or hert• ordinary hourly charges.

        17.      BDO's professionals have delegated authority where appropriate to prevent

duplication of effort, to ensure that associates were used whenever possible and to utilize the

services of professionals who bill at lower hourly rates as much as possible.

         18.     Where more than one person attended a meeting, such attendance was not a

duplication of effort, but was necessary to adequately represent the interests ofthe Committee, and

to have the appropriate expertise available.




                                                                                                                     ,
3 In the ordinary course of business BDO revises its standard hourly rates to reflect changes in responsibilities
increased experience, and increased costs   of doing business.
4 BDO represents that this category does not include secretarial time or secretarial overtime and BDO will not include
in its fee applications any fees associated with these categories.
             Case 16-10527-MFW          Doc 4515        Filed 06/14/19    Page 11 of 12




C.     ~3~xeQ~cia~ at tl~Q '~i?uee at Which the S~rvi~e was Rendered

       19.      The services BDO performed were the actual and necessary cost of the

administration of the Debtors' estates and necessary have enabled the case to proceed.


D.     Performed in a Reasonable Amount of Time and at Keasonable Cost

       20.      BDO is a nationally recognized consulting and financial advisory arm and was

selected by the Committee for its ability to provide the required services in a timely fashion and at

reasonable cost. In this case, the time frai~les were often short and required substantial effort by

BDO professionals to resolve complex issues in a timely manner.

       21.      The services in this case were performed in a reasonable amount of time given the

complex nature of the issues.


E.      BDO's Professionals

        22.     BDO's professionals have a variety of certifications and have demonstrated

outstanding abilities in the restructuring advisory fields.


F.      Fee's Outside of Bankruptcy

        23.     BDO charges the same rates both within and outside of the bankruptcy context.

BDO's rates are commensurate with other firms of comparable skill.


G.      Other• Compensation Issues

        24.     Further, sectiotz 330(a)(6) provides"Any compensation awarded for the preparation

of a fee application shall be based on the level and skill reasonably required to prepare the

application."

        25.     During the period covered by this Application,BDO incurred 0.3 hours and $214.50

 in fees in the preparation of this Application and related data.



                                                  -7-
             Case 16-10527-MFW          Doc 4515             Filed 06/14/19   Page 12 of 12




       26.        There is no agreement or understanding between BT~c~ and any other person, oilier

than the members, associates and employees of BDO, for the sharing of compensation received

for services rendered in connection with these cases.


                                       IV.      CONCLUSION

       27.     Far all ofthe reasons set forth in this application, BDO respectfully submits that the

services it has rendered. and the disbursements it has incurred on behalf of the Committee during

these cases have been reasonably expended in order to adequately represent and protect the

interests ofthe Committee in these cases. BDO submits further that it has provided such services

in an economical and efficient manner. Accordingly, BDO requests that the relief requested in

this Application be granted in all respects.

       WHEREFORE, BDO RESPECTFULLY REQUESTS that this Court enter its order

allowing BDO fees and expenses in the total amount of $1,881.50 (representing $1,881.50 in fees

and $0.00 in expenses}.

DATED this 1~2 l7ay of June 2019

                                                 BDO CONSULTING, A DIVISION OF BDO
                                                 USA,LLP
                                                            ,~f~ `J; ~
                                                            ~f
                                                  DA~I`ID E. BERLINER
                                                  100 Park Avenue
                                                  New York, NY 10017
                                                  Tel: (212)885-8000
                                                  Fax: (212} 697-1299
                                                  Financial Advisor,for the Com~ytittee
Sworn and subscribed to before               ``~~~~~~~NuN
me this /d~--day of June 2019                               q~ii~~~i
                                        0 A`~~~NO7ARYQ       ~,f~'~.
                                                             ;A
                                          ~": ~
                                            :'NO. OtMA82103fi8of
                                           r QUALIFIED !N t
                                              9RONX COUNTY
                                               COMM. EXP,
        ~1lbI1C                          v+~. ~ i X03-2021 •'

                                                        '
                                          ~~~~o>i~~~fir N EW y~~~~~~

                                                     -g-
